Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt of Remarks/Amendments filed on 01/28/2021 is acknowledged. Claims 1-7, 9, 11, 13, 15-20, 22-29 and 38-39 are currently pending. Claims 2, 5, 9, 11, 13, 26-29 and 38 have been withdrawn. Accordingly, claims 1, 3-4, 6-7, 15-20, 22-25 and 39 are currently under examination.
Priority
This application claims priority from provisional application 62647012, filed 03/23/2018.

Information Disclosure Statement
The IDS’s filed on 07/10/2019, 07/11/2019, 10/31/2019 and 12/04/2019 have been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, tristyrylphenol alkoxylate as the dispersant, sodium lignosulfonate as the second dispersant and maleic acid/olefin polymer as the third dispersant in the reply filed on 01/28/2021 is acknowledged.
Claims 2, 5, 9, 11, 13, 26-29 and 38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites wherein the dispersed solid particulate phase comprises a compound of formula I or a salt thereof. It is unclear whether the dispersed solid particulate of formula I in this claim is further limiting the dispersed solid particulate, 3,5-disubstituted-1,2,4-oxadiazole, recited in claim 1 or whether the dispersed solid particulate recited in claim 20 is in addition to the one recited in claim 1. Thus the claim becomes indefinite without clarification of whether the dispersed solid particulate in claim 20 is a further limited or an additional component than the one in claim 1. If it is a further limitation, then claim 20 should recite “further comprising”.
Claim 22 is included in the rejection as it depends on a rejected base claim and does not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 17-20, 22-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012).
	Ding throughout the reference teaches nematicidal aqueous suspension concentrate compositions. The reference expressly teaches the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component comprising a 3,5-disubstituted-1,2,4-oxadiazole or a salt thereof (see Claim 1). Ding teaches that the dispersant component comprises one or more dispersants  to about 20  (see claim 19), which completely overlaps the size recited in instant claim 25. Ding also teaches treating a seed with the nematicidal composition and specifically the surface of seed (see claims 63-67; Para 0028; 0056; 00116).            
	Ding does not explicitly teach the dispersant component comprises a polyarylphenol alkoxylate, wherein the polyarylphenol alkoxylate is a tristyrylphenol alkoxylate. It also does not explicitly teach wherein the second dispersant is sodium lignosulfonate. However, these deficiencies are cured by Lambert et al. 
	Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones taught by Ding and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ding to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert in the composition of Ding. One would have been motivated to do so because both Ding and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since Ding teaches suspension concentrate compositions, one would have been motivated to incorporate this dispersing agent. Moreover, Lambert teaches that high molecular weight polymers can give very good long-term stability to suspension concentrates and provides examples of the dispersing agents used in the formulations which includes sodium lignosulfonates, sodium naphthalene sulfonate formaldehyde condensates, tristyrylphenol ethoxylate phosphate esters, EO-PO block copolymers and graft copolymers (Para 0359). Ding also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 3-4, 6-7, 15-16, 17-20, 22-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 6-7, 17-20, 22-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015). 
The teachings of the above references have been set forth above.
The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a maleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).



see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 17-20, 22-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012). 
	The ‘434 patent claims a nematicidal aqueous suspension concentrate compositions. It claims the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component 
	The ‘434 patent does not claim the dispersant component comprises a polyarylphenol alkoxylate, wherein the polyarylphenol alkoxylate is a tristyrylphenol alkoxylate. It also does not claim wherein the second dispersant is sodium lignosulfonate. However, these deficiencies are cured by Lambert et al.
As discussed supra, Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones claimed in the ‘434 patent and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘434 patent to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert. One would have been motivated to do so because both ‘434 patent and Lambert teach pesticidal composition that work against nematodes and both references see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since ‘434 claims suspension concentrate composition, one would have been motivated to incorporate this dispersing agent. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3-4, 6-7, 15-16, 17-20, 22-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 6-7, 17-20, 22-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015).
The teachings of the above references have been set forth above.
The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a meleic acid-olefin copolymer, is a preferred protective 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Becher and use the dispersing agent such as maleic acid-olefin copolymer taught by Becher. One would have been motivated to do so because both Becher and Lambert teach sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agent that is also taught by the other reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 3-4, 6-7, 20, 22, 24 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 24, 26, 40-49, 52 and 54 of U.S. Patent No. 9,232,800 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012).
	The ‘800 patent claims an aqueous nematicidal composition comprising the oxadiazole compound as the one recited in the instant claims. It further recites the composition comprises a surfactant (i.e. a dispersant). Moreover, it also claims a seed coated with the nematicidal composition.    
The ‘800 patent does not claim the surfactant (i.e. a dispersant) component comprises a polyarylphenol alkoxylate, wherein the polyarylphenol alkoxylate is a tristyrylphenol alkoxylate. It also 
As discussed supra, Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones claimed in the ‘800 patent and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘800 patent to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert. One would have been motivated to do so because both ‘800 patent and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3-4, 6-7, 15-16, 20, 22, 24 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 24, 26, 40-49, 52 and 54 of U.S. Patent No. 9,232,800 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 6-7, 20, 22, 24 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015).  
The teachings of the above references have been set forth above.
The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a meleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Becher and use the dispersing agent such as maleic acid-olefin copolymer taught by Becher. One would have been motivated to do so because both Becher and Lambert teach sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agent that is also taught by the other reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .
Claims 1, 3-4, 6-7, 17-19, 20, 22, 23, 24, 25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 24, 26, 40-49, 52 and 54 of U.S. Patent No. 9,232,800 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 6-7, 20, 22, 24 and 39 above and further in view of Ding et al. (WO 2014/089219 A1; Jun. 12, 2014).
The teachings of the above references have been set forth above.
The above references do not expressly teach the amounts of the dispersant and the second dispersant and the ratio between the dispersants as recited in instant claims. The above references also do not teach the amount and the mean particle size of the dispersed solid particulate (i.e. the oxadiazole compound) as recited in the instant claims. However, these deficiencies are cured by Ding et al. 
As discussed supra, Ding teaches a nematicidal aqueous suspension concentrate composition comprising the oxadiazole compound and the dispersants. As previously discussed in the 103 rejection above, Ding teaches amounts of dispersant and secondary dispersant which overlap the instantly claimed amount. It also teaches the ratio of the dispersant to the secondary dispersant which reads on the instantly claimed ratio. Further, Ding teaches the amount and the mean particle size of the dispersed solid particulate (i.e. the oxadiazole compound) which overlaps with the instant claims.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Ding and include the dispersants in the amount and ratio taught by Ding and also include the oxadiazole compound in the amount and size taught by Ding. One would have been motivated to do so because similar to the ‘800 patent, Ding also teaches a nematicidal composition with the same components and since ’800 patent does not expressly teach the amounts, ratio or size of the components, one would have been motivated to look towards the teaching of Ding. “The normal desire of scientists or artisans to In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Ding teaches the concentrations of the different components which are also claimed in the ‘800 patent and therefore it would have been obvious to incorporate the teachings of Ding and determine the optimum percentages and concentrations of the dispersants and the nematicidal compound.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schlotterbeck et al. teaches liquid aqueous crop protection formulations against pests such as nematodes and comprises surfactants which include ethoxylated tristyrylphenol ammonium sulfate (Para 0304). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616